Judgment of the County Court of Kings County, convicting defendant of the crime of extortion, reversed on the law, the indictment dismissed and the defendant discharged. There was a material variance between the crime charged in the indictment and the one proved by the prosecution on the trial. The amendment of the indictment allowed upon the trial was not one contemplated by section *822293 of the Code of Criminal Procedure, and constituted reversible error. (People v. Kelly, 218 App. Div. 849.) The trial court’s refusal to dismiss the indictment was likewise error. Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.